Citation Nr: 1605161	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-16 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable initial evaluation for post surgery nasal septum deviation.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1979 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and January 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In the July 2010 rating decision, the RO denied service connection for a deviated nasal septum, a low back disorder, and obstructive sleep apnea.  The RO then received the report of a November 2010 VA examination addressing each of these claims, within one year of the July 2010 rating decision.  The RO therefore issued the January 2011 rating decision, granting service connection for a deviated nasal septum and assigning a noncompensable initial evaluation.  The Veteran then initiated his appeal with a May 2011 notice of disagreement for all three issues.  

Before the matter was certified to the Board, however, in an June 2012 rating decision, the RO granted service connection for sleep apnea, assigning a staged rating with a 30 percent evaluation effective November 23, 2010, and a 50 percent evaluation effective January 31, 2011.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the RO's initial ratings or effective dates.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the RO's June 2012 decision constitutes a full grant of the benefits sought on appeal for sleep apnea, no further consideration is necessary.  

The Board remanded the two issues remaining on appeal for further development in February 2014.  That development has been accomplished, and the case has since been returned to the Board.
This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for a lower back disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

Throughout the appellate period, the Veteran's deviated nasal septum has not been productive of a 50 percent obstruction of both nasal passages, or complete obstruction of one nasal passage.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for a deviated nasal septum have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.31, 4.96, 4.97, Diagnostic Codes 6502 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service-connection and that a disability rating and an effective date for the award of benefits will be assigned if service-connection is awarded.  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity, and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service-connection for a deviated nasal septum.  In Dingess, the Court held that, in cases where service-connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for a deviated nasal septum.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by the RO, AOJ, and the Board in connection with the claim.  While the Veteran provided private chiropractic records in April 2010, he has never reported private treatment for his deviated nasal septum.  In fact, he denied any treatment for his deviated nasal septum at the November 2010 VA examination.  Further, as will be discussed below, the AOJ contacted the Veteran regarding his authorization to release additional private treatment records in February 2014, but he did not respond.  

The Veteran was also afforded VA examinations in November 2010 and April 2014 in connection with the claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are adequate.  The April 2014 VA examination in particular is predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's relevant medical history, lay assertions, and current complaints.  The examinations reports also address the rating criteria that are relevant to rating the Veteran's deviated nasal septum in this case. 

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

Thus, there is adequate medical evidence of record to make a determination in this case. Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

The Board also finds that the AOJ has complied with the Board's February 2014 remand directives.  In this regard, the AOJ provided the Veteran the opportunity to identify any outstanding treatment records and specifically requested his authorization to release private treatment records from Tri City Hospital.  However, the Veteran did not respond to that request.  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records, or submit those records himself.  38 C.F.R. § 3.159(c)(1)(i)-(ii).  

In addition, the AOJ obtained the Veteran's February 2013 letter that was described in the August 2013 VA primary care note.  The AOJ also secured the VA treatment records and afforded him a VA examination in April 2014.  As discussed above, that examination was adequate.  Therefore, the Board finds that the AOJ has substantially complied with the February 2014 remand directives and will proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service-connection for that disability has been granted, evidence contemporaneous with the claim for service-connection and with the rating decision granting service-connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran's post surgery nasal septum deviation is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6502.  Under that diagnostic code, a 10 percent disability evaluation is assigned for a traumatic deviated nasal septum with a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's private treatment records do not pertain to this issue, and VA treatment records reflect only two instances of treatment for his deviated nasal septum.  Specifically, in April 2013 and August 2013, the Veteran sought treatment for nosebleeds.  However, in April 2013, the VA healthcare provider assessed these nosebleeds as resolved upon follow-up treatment, and in August 2013, the VA healthcare provider suggested that these nosebleeds might be related to allergies.  The Veteran has never complained of a nasal obstruction in either his lay statements or to his VA healthcare providers.  

During the November 2010 VA examination, the examiner reviewed the Veteran's description of his in-service injury and septoplasty.  He reported that his symptoms consisted of nosebleeds when he blows his nose, as well as irritation inside his nose.  The examiner noted the Veteran's lack of any treatment for a deviated nasal septum and objectively reported good airflow to both nostrils.  

The Veteran was also afforded a VA examination in April 2014 during which he discussed his history of an in-service nasal fracture while playing basketball with a septorhinoplasty the following year.  He described his more recent symptoms of sensitivity to cold air and occasional nose bleeds beginning seven to eight years earlier.  The Veteran recounted that the bleeding stops with pressure and that he experiences them approximately twice per year.  He specifically denied any nasal congestion or obstruction.  The examiner objectively noted the Veteran's posterior deviation with patent nasal passages bilaterally, but without prominent vessels at the anterior septum.  He described the nose as twisted to the right with a concave nasal bone on the left.  The examiner found that there was not a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  The examiner further found no loss of part of the nose bone or other scars exposing both nasal passages, causing loss of part of the ala, or resulting in other obvious disfigurement.  The examiner also stated that the Veteran's sensitivity to cold air and nosebleeds were not related to his service-connected deviated nasal septum, given the onset of those symptoms 20 years after the development of the deviated nasal septum in service.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for his service-connected post surgery nasal septum deviation.  

As noted above, the November 2010 VA examiner stated that the Veteran had good airflow to both nostrils.  Moreover, the Veteran himself denied any nasal congestion or obstruction at the April 2014 VA examination, and the examiner found that he did not have a 50 percent obstruction of both nasal passages or a complete obstruction of one nasal passage.  There is simply no indication in the Veteran's statements, the post-service treatment records, or the VA examination reports that he has had any nasal obstruction.  Therefore, the Board concludes that he is not entitled to a compensable evaluation at any point in the appellate period.  See 38 C.F.R. § 4.97, Diagnostic Code 6502.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. 589.  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's deviated nasal septum is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board does acknowledge that the Veteran has reported having nosebleeds, irritation, and sensitivity to the cold, which are not specifically contemplated under Diagnostic Code 6502.  However, the evidence does not show that they are a manifestation of the service-connected disability.  In fact, a VA treatment records dated in August 2013 suggested that the nosebleeds may be related to allergies, and the April 2014 VA examiner concluded that the Veteran's nosebleeds and sensitivity to cold air were not related to the service-connected deviated nasal septum.  Moreover, as discussed above, there is a higher evaluation available under Diagnostic Code 6502, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his deviated nasal septum, and there is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Veteran has not asserted that his deviated nasal septum affects his job as football coach or that this condition has caused any hospitalization.  In fact, he denied any treatment at all for his deviated nasal septum at the November 2011 VA examination.  

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected deviated nasal septum under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial compensable evaluation for post surgery nasal septum deviation is denied.  


REMAND

The Veteran was afforded a VA examination in April 2014 in connection with his claim for service connection for a low back disorder.  The examiner opined that the Veteran's origin of the Veteran's current back disorder was more likely to be chronic degenerative and at least partially related to elevate uric acid levels (DISH) rather than being related to some traumatic events in service.  In so doing, he noted that the Veteran's service treatment records were negative for any back condition, yet he also observed that that era should be considered.  He further stated that the Veteran's report of an ambulance accident was most likely something to be regarded as an "acute and transient" condition that did not involve formal medical attention.  However, the Board finds this opinion to be unclear.  The examiner did not explain what would have caused the chronic degeneration, nor did he explain how such disorders generally develop or present or whether the accident in service could have led to subsequent degeneration.  The Board also notes that the Veteran has reported having low back pain since his military service.  Therefore, the Board finds that an additional medical opinion is needed.

In addition, the Veteran has filed a June 2014 notice of disagreement initiating an appeal of an April 2014 rating decision denying service connection for hypertension.  However, neither the VBMS nor the Virtual VA claims file contains any statement of the case (SOC).  Therefore, the Board must remand the claim for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for his low back.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  This request should include any outstanding records from Dr. M.L., any chiropractor, and any healthcare provider who has administered steroid or epidural injections.  

The AOJ should also obtain any outstanding, relevant VA medical records, to include any treatment records from the San Diego VAMC or Oceanside CBOC dated since May 2014.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any lower back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.  

The Veteran has claimed that he was involved an ambulance accident while serving in Germany in 1981 and that he has had back problems since that time.  He has also reported unsuccessful treatment with epidural and cortisone injections and more successful treatment with stretching and physical therapy over the years since service.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should opine as to whether it is it at least as likely as not that the Veteran has a current low back disorder that manifested in service or that is causally or etiologically thereto, including any accident therein.  

In rendering this opinion, the examiner should consider the Veteran's lay statements regarding his accident in service and back problems since that time.  He or she should also discuss medically known or theoretical causes of the Veteran's back disorder and describe how such a disorder generally presents or develops in most cases.  


(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.

4.  The AOJ should issue a SOC that addresses the issue of entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea.  

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the appellant that this issue will not be returned to the Board for appellate consideration following the issuance of the SOC unless he perfects his appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


